Case 2:20-cv-05360-GW-RAO Document 29 Filed 12/29/20 Page 1 of 2 Page ID #:95



     Aaron D. Aftergood (239853)
 1     aaron@aftergoodesq.com
     THE AFTERGOOD LAW FIRM
 2   1880 Century Park East, Suite 200
     Los Angeles, CA 90067
 3   Telephone: (310) 550-5221
     Facsimile: (310) 496-2840
 4
     Stephen A. Klein*
 5     sklein@woodrowpeluso.com
     WOODROW & PELUSO, LLC
 6   3900 East Mexico Avenue, Suite 300
     Denver, Colorado 80210
 7   Telephone: (720) 907-4654
     Facsimile: (303) 927-0809
 8
     *Pro Hac Vice
 9
     Attorneys for Plaintiff and the Classes
10

11                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13    JASMINE MELENDEZ, individually
      and on behalf of all others similarly
14
      situated,                                     Case No. 2:20-cv-05360-GW-RAOx
15
                          Plaintiff,               STIPULATION OF DISMISSAL
16

17    v.                                           Complaint Filed: June 16, 2020
                                                   Discovery Cutoff: None
18
      AMERICA ORGANIC SOLUTIONS                    Motion Cutoff: None
19    CORP, a Florida corporation,                 Trial Date: None
20                        Defendant.
21

22         Plaintiff Jasmine Melendez (“Melendez” or “Plaintiff”) and Defendant

23   America Organic Solutions Corp (“Defendant” or “AOS”), by and through their

24   respective counsel, hereby file this stipulation of voluntary dismissal with prejudice

25   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) of all claims brought by Plaintiff in the

26   above-captioned case, with each side bearing its own costs and fees. None of the

27

28
Case 2:20-cv-05360-GW-RAO Document 29 Filed 12/29/20 Page 2 of 2 Page ID #:96




 1   rights of any putative class members other than Plaintiff have been released or are
 2   otherwise affected by this dismissal. This dismissal resolves the entire action.
 3

 4   Dated: December 29, 2020               By: /s/ Stephen A. Klein
 5                                          Stephen Klein
                                            sklein@woodrowpeluso.com
 6                                          WOODROW & PELUSO, LLC
                                            3900 East Mexico Ave., Suite 300
 7                                          Denver, Colorado 80210
                                            Telephone: (720) 907-4654
 8                                          Facsimile: (303) 927-0809
 9                                          Counsel for Plaintiff Jasmine Melendez
10

11   Dated: December 29, 2020               By: /s/ Tanya Santillan
12                                          Tanya Santillan
                                            BAKER DONELSON BEARMAN
13                                          CALDWELL & BERKOWITZ, PC
                                            1301 McKinney Street, Suite 3700
14                                          Houston, Texas 77010
                                            Telephone: (713) 650-9700
15                                          Facsimile: (713) 650-9701
                                            tsantillan@bakerdonelson.com
16
                                            Counsel for Defendant America Organic
17                                          Solutions Corp
18

19

20

21

22

23

24

25

26

27
                                   STIPULATION OF DISMISSAL
28                                            -2-
